 COLLINS RADIO CO.3Collins Radio CompanyandChauffeurs,Teamsters &HelpersLocalUnion No.238, affiliated withInternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America.Case 18-RC-9780April 9, 1974DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, ahearing washeld before Hearing Officer Frank E.Kapsch, Jr. Following the close of the hearing, theRegional Director for Region 18 transferred this caseto the Board for decision. Thereafter the Employer,Collins Radio Company, and Petitioner, Chauffeurs,Teamsters & Helpers Local Union No. 238, filedbriefs with the Board.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(cXl) andSection 2(6) and (7) of the Act.'4.The Petitionerseeksan election to determine1The Employerfiled a motion to dismiss the instant petition on the basisthat the authorization cards,having been submitted by Petitioner inconnection with the pnor case, were no longer current.The RegionalDirector dented the Employer'smotion to dismiss,citingPhilipCareyManufacturing Company,69 NLRB214, andGeneralDynamicsCorporation,Convair Division,175 NLRB 1035 We find that theRegional Directorfollowed applicable Board precedentin correctly denying theEmployer'smotion.ICollinsRadio Company,206 NLRBNo. 12, wherein the Boarddismissedanother petitionof the Petitionerthat primarilysought a unit ofkeypunchoperators employed in ComputerServices Division A on groundsthat such unit wasinappropriate as an arbitrarysegment ofthe Employer'sofficeclericalemployees.Petitioner in thatcase also requested analternative unitof all hourly paid employees in the Employers ComputerServicesDivision employed at Cedar Rapids (i.e. Division A). A majority ofthe Board in the prior proceeding found the record inadequate to enablethem"to determine whether theunit currently represented by thePetitionerisan appropriate one or whetheralldivisionemployeespossess asufficientlydistinctcommunity of interest apart from office clericalwhether all nonsupervisory, nonprofessional employ-ees in the Employer's Computer Services Division Awho are not currently represented, excluding employ-ees in all other divisions of the Company, profession-al employees, guards, and supervisors as defined intheAct, wish to be represented and included in adivisionwide unit with the employees in the Comput-er Services Division A who are currently representedby the Petitioner. Computer Services Division A islocated at the Employer's Cedar Rapids, Iowa,facility and is part of the larger Computer ServicesDivisionwhich, in addition to Division A, hassections in facilities located at Newport Beach,California, and Dallas, Texas.The Employer contends that the unit requested byPetitioner constitutes an inappropriate and artificialgrouping of employees as it consists of only asegment of unrepresented office clerical employees attheEmployer'sCedar Rapids facility, and that,further, the issues presented by the petition werepreviously disposed of by the Board in a priorproceeding involving the same parties.2 The Employ-er also contends that the unrepresented office clericalemployees in the Computer Services Division do nothave a distinct community of interest apart from theoffice clerical employees outside of the division towarrant a separate bargaining unit. The Employerfurther submits that the employees in the requestedunit do not have a community of interest with theemployees now represented by the Petitioner inComputer Services Division A.The Employer is engaged in the manufacture andsale of electronic unit systems and components forcommunications control, navigation, and computa-tion in avionics and telecommunications applicationsand has a variety of industrial customers. Only theEmployer's Cedar Rapids, Iowa, facility is involvedin this proceeding.The Employer's Cedar Rapids facility is dividedinto five divisions: Avionics, TelecommunicationsEquipment, Service, Industrial Products, and Com-employees outside the divisionto qualifyas an appropriate departmentalunit."Member Fanning,however,would have directed an election in thealternative unit as requested in that case.We find thatthe Employer's rerjudiceracontention concerning the issueof the appropriateness of the broader unit requested in this and the earliercase is without merit.The Boardmajority refused to find whether thealternative divisionwide unit was appropriate only because the record wasincompletefor purposes of determination of that question.Whateverinadequacymay haveexisted in the prior case, has, in our view, beencorrected by the introductionof additional evidence in the hearing held inthe instant proceeding.Thus,whereas the record in the past case centeredalmostexclusivelyon the duties and functions of the keypunch operators,the currentrecord fullytreats all the employeesemployed in Division A,their respective duties and functions,their interrelationships,and their lackof integration with clerical employeesof the Employer employed indifferentdivisions in the Cedar Rapids facility. Accordingly,we find thatthe stateof the record nolonger poses an impediment to determining theissues raisedby thePetitioner's petition in this case.210 NLRB No. 3 4DECISIONSOF NATIONALLABOR RELATIONS BOARDputer Services. The Computer Services Division isunder completely separate management control fromthe four operating divisions at Cedar Rapids, Iowa.Unlike the other divisions, Computer Services comesunder the financial branch which is headed by VicePresident R. J. Ruggles and seconded by Mr. DeanAllen, the head of Computer Services. Mr. Kratzer,who reports to Mr. Allen, is head of ComputerServices Division A (hereinafter sometimes referredto as Division A). The Petitioner seeks to join allemployeesin the Company's ComputerServicesDivisionA who come under the control andsupervision of Mr. Kratzer.The Employer's Computer Services Division A atCedar Rapids consists of the following sections:dataconversion,which has approximately 68 keypunchoperators;computer operations,which has 39 comput-er operators;tabulating,with 2 employees; theorderdesk,which has 2 employees;documentprogramlibrary,with 2 employees; and production control,which has 1 employee.The Petitioner currently represents a separate unitof employees in the computer operations andtabulating sections who are classified as leadmen,computer operators, tabulating machine operators,monitor control distribution clerks, electrical switch-ing systems teletype operators, tape pushers, tapelibrarians, and data auditors. The record indicatesthat this was an agreed unit in which the Petitionerwas certified by the Board after an election in 1964.At that time the other computer service employeeswere located in a building separate and remote fromcomputer operations. In 1967, all the computerservice employees were consolidated within buildings120 and 121, which in effect constitute one buildingsince they are attached. As a result, the unrepresent-ed and represented employees in Division A are inclose proximity to each other. And, although therepresented employees have slightly different payclassifications and fringe benefits from the unrepre-sentedcomputer service employees in Division A,this appears to be due to the results of collective-bargainingnegotiationsbetween Petitioner andEmployer since 1964.The keypunch work consists of transcribing datafrom source documents to punch cards so that theycan be read by computers and tabulators. Thekeypunch operators use a data-coding machine witha keyboardsimilar tothe standard typewriter. Manyof the data cards are for recurring reports which theoperators learn to do routinely.The Employer recruits and hires employees specifi-cally for keypunch operatorpositions.Unlike otherclericals, keypunch operators are required to pass aprehire qualification test, are hired as trainees, andremain in that status for 6 months. During this timethey receive on-the-job training, which includesclasses and lesson exercises,aswell as individualinstruction from their supervisors.In addition to the 43 keypunchmachinesoperatedby the employees of the proposed unit, there are 19keypunch machines distributed throughout the fouroperating divisions and located in other buildings inthe Employer's Cedar Rapids operation. These areoperated for brief periods by variouscategories ofemployees not classified as keypunch operators,usually to redo damaged cardsas anincident to theirother duties, without sending such cards back to thekeypunch pool. Unlike the keypunch operators, theyare not required to take a qualifications test on thekeypunch machine. Furthermore, there is no occa-sion for these employees to have contact with theemployees in the keypunch pool.There is no substantial or routine interchangebetween Division A employees and otherclericals .3All the employees presently represented by Petitionerand those being sought for representation are housedseparately from the rest of the Employer's CedarRapids facilities and are under separate overallsupervision.Unlikeother clerical employees engagedelsewhere in the Cedar Rapids operations who workonly one shift, the keypunch employees, like thecomputer operators,work on multiple shifts.As noted above, the employees in Division A allwork in connecting buildings 120 and 121. They usethe same entrances and the same timeclocks, andshare a common lunchroom. They frequently inter-change with each other within the division, andpromotion occurs essentially, if not exclusively,within the division itself. The five clerical employeesinparticular have considerable contact with theemployees in the computer operations room. Theywork closely with these employees, servicing theirneeds and those of the supervisors in ComputerServices, and are the only clerical employees at theCedar Rapids facility that work with or for thepersonnel assigned to Division A.The facts show, therefore, that Division A is anintegral and separately identifiable group.Ithas adistinctive function of converting data from theEmployer's operating divisions into a form useful tomanagement in overseeing operations,and its em-3 SinceJanuary 1967,of current employees of the Employer in Divisionat Dallas,Texas.We also note the uncontradicted testimony of an employeeA, two employees transferred from another division into the keypunchthat she was told by the Employer's personnel department that transfersoperations of Division A, two employees transferred out of the division intofrom Computer Services to another division could only be obtained by thejobs in other sections,and three keypunch operators in Division Aprospective transferee's first terminating her employment and then applyingtransferred to the same type jobs in the Computer Services Division locatedfor rehire in the different division. COLLINS RADIO CO.ployees have functionally distinctworkcharacteris-tics,use skills which require special training andaptitude,and are separately supervised.Its opera-tions arehighlyintegrated and there is frequentcontact among the various computer service employ-ees, but not with employees outside the division whoare geographically separated from them.Consideringthatthere is no other union currentlyseeking to represent the five clerical employees or thekeypunch operators in DivisionA, thatthe division isseparately supervised in a building apart from theother clerical employees,and that the Petitioneralready representspart ofthe division,4 we find thata divisionwide unit of DivisionA employees may beappropriate.5Accordingly,we find that the following employees5constitute an appropriate voting group:all nonsuper-visory,nonprofessional employees in the Employer'sComputerServices DivisionA whoare not currentlyrepresented,excluding employees in all other divi-sionsoftheCompany,professional employees,guards, and supervisors as defined in the NationalLaborRelations Act.We shall direct that an election be conductedamong the appropriate voting group.If a majority ofthisvoting group selects the Petitioner as theirbargaining representative, they shall be included in adivisionwide unit with employees presently repre-sented by Petitioner;otherwise they shall remainunrepresented.[DirectionofElectionandExcelsiorfootnoteomitted from publication.]4Safeway Stores,Incorporate4174 NLRB 1274.5Computer Systems,Inc., 204 NLRB No. 34.